Per Curiam.
Action to foreclose a mortgage upon certain described real estate, executed by defendants Jerome Catlin and Eva Catlin to plaintiff, Griffin, in September, 1895, to secure a promissory note of $1,600, of even date therewith. The appellants were made parties in the usual allegation of having or claiming some interest in a part of the -real estate included in the mortgage. Appellants answered, denying each allegation of the complaint, and alleging that appellants recovered judgment in the sum of $404.50 against Catlin and wife upon a debt due appellants, and that thereafter an execution was levied upon such judgment against a certain described portion of the real estate included in the mortgage; alleging sale duly made thereunder, and purchase thereof made at such sale by appellants. It is also set up that .the mortgage was *475executed to plaintiff for the purpose of hindering, delaying, and defrauding appellants and other creditors of the Catlins.
An examination of the record shows that the allegation of fraud was not sustained at the trial. There are but two points made in the argument for appellants: That the mortgage was not acknowledged as required by law, and was invalid; and that the residence of the notary was not added to the certificate,- — it was regular in all other respects. The acknowledgment conforms to the form specified in § 4533, Bal. Code, which section declares, “A certificate of acknowledgment, substantially in the following form, shall be sufficient.” There are some cases, as Gates v. Brown, 1 Wash. 470 (25 Pac. 914), and Stetson-Post Mill Co. v. McDonald, 5 Wash. 496 (32 Pac. 108), cited by appellants to sustain their contention, but in those cases the official seal was omitted, which was a material defect. The omission of the notary’s place of residence is not a material defect. ISTo error is observed in the decree of the court ordering the sale of the property.
The judgment is affirmed.